SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1049
KA 13-02163
PRESENT: CARNI, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

WILLIE BROWN, JR., DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered September 4, 2013. The judgment convicted
defendant, upon a jury verdict, of assault in the second degree and
criminal possession of a weapon in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of assault in the second degree (Penal Law
§ 120.05 [2]) and criminal possession of a weapon in the fourth degree
(§ 265.01 [2]). Defendant’s conviction arose from an incident in
which he cut the victim’s face after the victim failed to pay
defendant $15 allegedly owed in connection with a drug transaction.
Contrary to defendant’s contention, County Court did not err in
permitting the victim to testify with respect to the nature of the
debt inasmuch as the court, in engaging in the requisite two-part
inquiry, properly determined that the evidence was material with
respect to the relationship of the parties and motive and that the
probative value of the evidence outweighed its prejudicial effect (see
generally People v Cass, 18 NY3d 553, 560). In any event, following
the court’s curative instruction, “defense counsel neither objected
further nor requested a mistrial, and thus . . . the curative
instructions must be deemed to have corrected the error to the
defendant’s satisfaction” (People v Elian, 129 AD3d 1635, 1636, lv
denied 26 NY3d 1087 [internal quotation marks omitted]).

     We reject defendant’s further contention that the court erred in
denying his Batson objections to the prosecutor’s exercise of
peremptory challenges for two prospective jurors. We note at the
outset that defendant concedes that the court did not err in denying
his Batson objection with respect to the exercise of a peremptory
                                 -2-                             1049
                                                            KA 13-02163

challenge for a third prospective juror. With respect to the first
prospective juror, the prosecutor explained that the prospective juror
failed to disclose that she knew someone who had been convicted of a
crime, i.e., her uncle; that some of her answers led the prosecutor to
believe that she would not be fair to the victim; and that she knew
the Chief of the Syracuse Police Department, who had well-publicized
disputes with the District Attorney. The court’s credibility
determinations with respect to Batson objections are entitled to great
deference (see People v Luciano, 10 NY3d 499, 505), and we will not
disturb the court’s determination that the prosecutor provided race-
neutral explanations for the peremptory challenge. With respect to
the second prospective juror, we conclude that the court properly
determined that the prosecutor provided a race-neutral explanation for
the challenge by explaining that the prospective juror had previously
worked with troubled young adults, which might cause her to be biased
toward defendant (see People v Holloway, 71 AD3d 1486, 1487, lv denied
15 NY3d 774).

     Viewing the evidence in light of the elements of the crimes as
charged to the jury (see People v Danielson, 9 NY3d 342, 349), we
conclude that the verdict is not against the weight of the evidence
(see People v Bleakley, 69 NY2d 490, 495). Contrary to defendant’s
contention, the testimony of the victim and his girlfriend, who was an
eyewitness, was not incredible as a matter of law (see People v
Hailey, 128 AD3d 1415, 1417, lv denied 26 NY3d 929). Moreover, the
jury was entitled to credit the testimony of the victim and his
girlfriend that they had a long-standing relationship with defendant
and that defendant went to the victim’s home and cut his face after he
failed to pay defendant $15, while rejecting the testimony of defense
witnesses that defendant did not know the victim well and that he was
not in the vicinity of the victim’s home at the time of the crime. We
perceive no basis to disturb the jury’s credibility determinations
(see People v Brown, 140 AD3d 1740, 1740).

     The sentence is not unduly harsh or severe.




Entered:   December 23, 2016                       Frances E. Cafarell
                                                   Clerk of the Court